Citation Nr: 0941345	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-30 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected diabetes mellitus, 
Type II (DM).

2.  Entitlement to service connection for hypertension, to 
include as secondary to DM.

3.  Entitlement to service connection for chronic heart 
failure, to include as secondary to DM.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

Under the Veterans Claims Assistance Act (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability; the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The Board notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). The 
Veteran has related his depression, congestive heart failure, 
and hypertension to his service-connected DM.  

The Veteran has also provided competent evidence that he 
currently has depression, hypertension, and congestive heart 
failure.  He has also submitted a September 2008 letter from 
his private physician, D. Ford, M.D., who indicated that the 
Veteran had been diagnosed with DM and was on medication and 
that he was subsequently diagnosed with hypertension and 
depression.  Such evidence is sufficient to trigger VA's duty 
to provide an examination.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006). 

As such, examinations are needed to determine the nature and 
etiology of his current psychiatric disorder, hypertension, 
and congestive heart failure and their relationship, if any, 
to his period of service or service-connected DM.

Accordingly, this case is REMANDED for the following:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current acquired psychiatric 
disorder.  The claims folder must  review 
the claims folders and acknowledge this 
receipt and review in any report 
generated as a result of this remand.  

The examiner must answer the following 
questions: Is any current psychiatric 
disorder, if found, is related to the 
Veteran's period of active service?  If 
not, did the Veteran's service-connected 
DM cause or aggravate (permanently 
worsened) any current psychiatric 
disorder?  The examiner must provide 
rationales for these opinions.

2.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current heart disease, to include 
hypertension.  The claims folder must  
review the claims folders and acknowledge 
this receipt and review in any report 
generated as a result of this remand.  


The examiner must answer the following 
questions:  Is any current heart disease, 
to include hypertension, if found, caused 
or aggravated by the Veteran's period of 
active service?  If not, did the 
Veteran's service-connected DM cause or 
aggravate (permanently worsened) any 
current heart disease, to include 
hypertension?  The examiner must provide 
rationales for these opinions.

3.  The Veteran is advised that these 
examinations are needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

4.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

